Citation Nr: 9907007	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-31 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for shortening of the 
right lower extremity.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected back 
disability.

3.  Entitlement to an increased evaluation for service-
connected low back disability, currently evaluated as 
40 percent disabling.

4.  Entitlement to an earlier effective date for the grant of 
an increased evaluation of 40 percent for service-connected 
low back disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from  February 1954 to 
February 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for a right hip disability 
and for shortening of the right lower extremity, and denied 
entitlement to an earlier effective date for an increased 
evaluation for a service-connected low back disability; from 
a November 1994 decision which denied entitlement to an 
increased evaluation for service-connected lumbosacral 
strain; and from a September 1996 decision which denied 
entitlement to individual unemployability benefits.  



REMAND

The Board notes that in the veteran's substantive appeal, VA 
Form 9, dated in September 1994, he indicated that he wished 
to appear personally at a travel Board hearing on his appeal.  
In his December 1996 substantive appeal of the issue of 
entitlement to TDIU, the veteran indicated that he did not 
wish to appear before the Board on that issue.  However, in 
correspondence dated in November 1998, the veteran stated 
that he did indeed wish to appear before the Board at the Los 
Angeles RO to give testimony as to all issues on appeal.  He 
added that if scheduling such a hearing at the RO would 
result in a delay of more than six months, he would prefer a 
hearing before the Board in Washington, D.C.

In February 1999, the Board wrote to the veteran to clarify 
whether he still desired a hearing before the Board, and if 
so, the location for such a hearing.  Later in February 1999, 
the veteran responded that he wished to attend a hearing 
before a member of the Board at the RO.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.

This case is remanded to the RO for the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
veteran scheduling of the hearing should 
be placed in his claims folder.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the appellant due process of law.  The appellant need 
take no action until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 4 -


